 Case: 4:20-cv-00991-JAR Doc. #: 27 Filed: 11/20/20 Page: 1 of 2 PageID #: 387




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


KATHERINE ANDERSON, et al.,                      )
                                                 )
              Plaintiff,                         )
      v.                                         )           Case No. 4:20-cv-00991-JAR
                                                 )
JEFFREY HANSEN,                                  )
                                                 )
              Defendants.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ Motion for Protective Order. (Doc. No. 19.)

Defendant opposes the motion (Doc. No. 24), and Plaintiff has replied (Doc. No. 25).

       Under the facts of this case, a protective order is necessary and appropriate. “The court

may, for good cause, issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense…” Fed. R. Civ. P. 26(c). The Court finds there are a

number of types of confidential information including medical records, psychological records, tax

records, and employment records that will be exchanged and disclosed which should be subject to

a protective order.

       Defendant argues “that because Plaintiffs have chosen to make their allegations against

[Defendant] in a public forum without seeking any privacy protections it would be manifestly

unfair to Defendant for the Court to grant Plaintiff’s blanket request for privacy,” and “Defendant

should not be required to Come to this Court in order to access this information.” (Doc No. 24 at

1). Defendant misunderstands the purpose and intent of a protective order. A protective order is

appropriate in this case. Defendant may still object to the designation of confidential information.

       Accordingly,
 Case: 4:20-cv-00991-JAR Doc. #: 27 Filed: 11/20/20 Page: 2 of 2 PageID #: 388




     IT IS HEREBY ORDERED that Plaintiffs’ Motion for Protective Order [19] is

GRANTED.

     Dated this 20th day of November, 2020.




                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE
